DETAILED ACTION
Claims 7-16, and 36-45 are considered for examination. Claims 7, 14, 15, and 39 are amended. Claims 1-6 and 17-35 are canceled. Claims 42-45 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive in full. 
Any informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. 
In response to applicant's arguments under 35 U.S.C. §101, on page 14-15, that the proposed amendments lead the claims toward eligible subject matter, The Office finds this argument non-persuasive. As discussed below the claims are still seen to recite a mental process and/or certain method of human activity of analyzing fitness data in order to determine a new challenge to an athlete. The amended limitations regarding the graphical user interface are seen to merely recite the display of calculated subject matter which has a readily appreciable human analog as detailed herein. The described graphical user interface usage for providing challenge acceptance and displaying measured fitness data can be readily seen as merely using a computer as a tool to implement the embodied judicial exception under MPEP §2106.05(f) and does not confine the use of the judicial exception to a practical application.  Regarding arguments on page 15 that the claims solve a problem of motivating an individual based on analyzing collected sensor data, this is not a problem unique to the realm of computer 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority







Applicant’s claim for the benefit of a prior-filed provisional application 62/514,893 filed 6/4/2017 is acknowledged and satisfied in full for all claims barring any rejections under §112(a) herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-16, and 36-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 7, and 20 recites an abstract idea of a determining an exercise schedule for an athlete which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility 1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method of operating an electronic device comprising sensor circuitry to motivate a user wherein a coach may send a written message to a user to motivate them to complete a goal each month/week, the method comprising: 
during each time sub-interval of a first time interval, detecting, at least partially with the sensor circuitry of the electronic device, time sub-interval user fitness data wherein the user may input or record how much exercise they perform each day, perhaps via a log, and sends this information to a coach at the end of a week; 
for each time sub-interval of the first time interval, determining whether the detected time sub-interval user fitness data satisfies a goal for that time sub-interval of the first time interval wherein the coach may mentally analyze the provided data in the log and determine how many days a daily exercise goal is met for the week; 
during each time sub-interval of a second time interval that directly follows the first time interval, detecting, at least partially with the sensor circuitry of the electronic device, time sub-interval user fitness data wherein the user may input or record how much exercise they perform each day for a second week after the first week, perhaps via a log, and sends this information to a coach at the end of the second week; 
for each time sub-interval of the second time interval, determining whether the detected time sub-interval user fitness data satisfies a goal for that time sub-interval of the second time interval wherein the coach may mentally analyze the provided data in the log and determine how many days a daily exercise goal is met for the second week; 
determining the number of time sub-intervals of the first time interval for which the detected time sub-interval user fitness data satisfied the goal wherein the coach determines how many days out of the first week a user achieves their daily goals from the log; 
determining the number of time sub-intervals of the second time interval for which the detected time sub-interval user fitness data satisfied the goal wherein the coach determines how many days out of the second week a user achieves their daily goals from the log; 
comparing the determined number of time sub-intervals of the first time interval to the determined number of time sub-intervals of the second time interval wherein the coach compares how many days the user completed their daily exercise goal the first week and compares this number to the number of days they completed their daily exercise goal the second week;
defining, with the electronic device, a customized user challenge based on the comparing, the customized user challenge corresponding to a first type of user activity data and including an activity goal that corresponds to the first type of user activity and is achievable during at least one time interval subsequent to the second time interval wherein the coach determines a new goal for the user of performing a particular physical activity for the next week based on comparing a difference in number of days they completed their exercise goal for the two weeks, perhaps by using/writing on the user’s log; and 
at the beginning of a third time interval following the second time interval, presenting, with the electronic device, a first view of a graphical user interface that identifies the customized user challenge and includes an option for accepting the customized user challenge wherein the coach provides the new training challenge to the user at the start of the next week via a piece of paper which has a signature box for the user to confirm their acceptance of the challenge;
receiving, with the electronic device, a user input that selects the option for accepting the customized user challenge included in the first view of the graphical user interface wherein the user signs the piece of paper and accepts the challenge; and 
after receiving the user input, presenting, with the electronic device, a second view of the graphical user interface that includes a combined activity indicator comprising a plurality of graphic indicators, a first graphic indicator of the plurality of graphic indicators representing: (i) user activity data of the first type of user activity data received by the sensor circuitry of the electronic device, and (ii) user progress towards achieving a first portion of the activity goal based on the received user activity data of the first type of user activity data wherein 
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a coaching interaction of a coach assessing the physical performance of an athlete, and (2) the mental process a coach takes to determine suitable workout goals for a user based on analyzing their recorded exercise history. That is, other than reciting that the method is performed on “an electronic device comprising sensor circuitry” including a “graphical user interface”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of an “electronic device” to perform some the claimed method steps. The electronic device is recited at a high-level of generality (e.g., a generic computer recording data, performing processing, and outputting the results of the processing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). The recited use of a graphical user interface merely describes outputting information in a generic fashion. There is no requirement that claimed graphical user interface must have specific technical functionality which cannot be performed in the human analog, such as pressing of buttons which perform functions or have display bars which update in real time based on currently sensed sensor information. Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(c)&(e). The generic recitation of an electronic device performing some of the method steps does not confine the claims to a particular machine, transform the electronic device to a different state or provide any other meaningful limitations. Moreover, these additional elements fail to provide an improvement to the technical field of directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using an electronic device to perform a coaching interaction, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 42, which has explicit, additional limitations when compared to claim 7 and 39, merely recites "an wearable electronic device" which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 and Flook, 437 U.S. at 594, 198 USPQ2d at 199 and wearable implementations of such devices is deemed officially noted as conventional by the Examiner herein. Furthermore, to the extent to which the application claims that the processor detects fitness activity data, this may be interpreted as the detection of user interface input from a user, and along with outputting graphical information via a graphical user Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 and admitted by conventional by applicant herein. The capturing using sensor circuitry integrated into the wearable computing device is seen as merely insignificant pre-solution activity under MPEP §2106.05(g) representing necessary data gathering and is also deemed conventional as per [0027] which relies upon the well-known nature of such devices for sufficient written description support and as officially noted by the Examiner herein along with the integration of such into a wearable device. The display of graphical information based on analyzed data is deemed conventional as per the established human analog and officially noted by the examiner herein. Moreover, the claimed processing functionality is described in the specification as being performed by a generic processor in [0030] which relies upon the well routine nature of the device for written description support under §112(a).  This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 8-16, 36-38, and 41 simply further exemplify aspects of the abstract coaching assessment and prescription analog and mental processes performed therein. Claims 8-11, 23, and 41 merely detail the type of data collected; claims 12-16, 36-38, 40, 41, and 43-45 detail aspects of the mentally determine plan based upon comparison conditions and providing feedback reports to the user based on sensed data which is easily implemented in the human analog. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Examiner’s Note
No art rejection is provided for claims 7-16, and 36-45 in light of the presently identified prior art of record as previously noted.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the amended limitations and the invention as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf